DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 2, 4, 8, 14, 15, 21, 22, 24, 25, 32-35 are pending in the application.
This office action is in response to the amendment filed on 8/8/2022.
All previous rejection not reiterated in this office action are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 25 and 35 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is a new ground of rejection necessitated by amendment. 
Claim 2 recites the ribosomal protein is involved in mRNA transport, long-range interaction that changes the structure of the initiating/translating ribosome, or an extra-ribosomal function. Claim 1 (of which claim 2 depends on) recites only 3 ribosomal protein, rPL19A, rPL25 and rPL10, it is not readily apparent how claim 1 further limits the choices for ribosomal protein because all of them is involved in mRNA translation.  
Claim 25 recites the PTC-bearing target gene encodes a protein that cause aging, hair loss, skin damage, …unwanted body odor.  Claim 1 (of which claim 25 depends on) recites only two PTC bearing target gene, LAMB3 and CYH2 gene.  The genes recited in claim 25 encompasses more than that is recited in claim 1.  
Claim 35 recites the ribosomal protein is in a ribosomal location selected from (i)-(iii).  Claim 1 (of which claim 35 depends on) recites only 3 ribosomal protein, rPL19A, rPL25 and rPL10, it is not readily apparent how claim 1 further limits the choices for ribosomal protein because there are many ribosomal proteins at these location.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The written description requirement is set forth by 35 U.S.C. 112, first paragraph which states that the: “specification shall contain a written description of the invention. . .[emphasis added].”  The written description requirement has been well established and characterized in the case law.  A specification must convey to one of skill in the art that “as of the filing date sought, [the inventor] was in possession of the invention.” See Vas Cath v. Mahurkar 935 F.2d 1555, 1560 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).  Applicant may show that he is in “possession” of the invention claimed by describing the invention with all of its claimed limitations “by such descriptive means as words, structures, figures, diagrams, formulas, etc., that fully set forth the claimed invention.”  See Lockwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).
In analyzing whether the written description requirement is met, it is first determined whether a representative number of species have been described by their complete structure.  Next, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics.  Claim 15 recites contacting a cell in vitro or ex vivo with a compound identified by the method according to claim 8.  The specification does not describe any compound that has been identified by the method of claim 8 for ameliorating or reverting a defective translation of a target gene in any type of cell.  The existence of a method for identifying such compound does not does not equate to the description of such compound.  As such, the compound for reverting and ameliorating a defect in translation was not adequately described in the specification.  Since the compound is not sufficiently described, the method of using compound is not sufficiently described either.  Therefore, the claimed invention was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Response to Arguments
Applicant asserts that claim 15 recites every limitation of claim 1, and is adequately described in view of the amendment to claim 1.
This argument is not persuasive because claim 1 is directed to a method of ameliorating or reverting a defect using a compound identified by claim 8. As discussed in the rejection, the specification does not describe any compound that ameliorates or reverts a defect. The description of how a compound may be identified does not equate to a description of the compound.  Therefore, this rejection is maintained for same reason as discussed in previous office action and set forth above.
Allowable Subject Matter
Claims 1, 4, 8, 14, 21, 22, 24 and 32-34 are allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636